Citation Nr: 0325690	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-08 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for chronic strain of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION


The veteran had active military service from October 1988 to 
October 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which raised the schedular 
evaluation for service-connected chronic strain of the 
lumbosacral spine from 10 percent to 20 percent, effective in 
January 1999.  The veteran has appealed the amount of the 
increase, arguing that a 40 percent rating is warranted.  In 
October 2002 the veteran and his wife testified before the 
undersigned at a hearing held in Washington, D.C., in 
connection with the appeal.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional RO action is 
necessary before the issue on appeal may be reviewed by the 
Board.

VCAA compliance 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with decisions of the Supreme Court regarding the retroactive 
effective of changes of law.  Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).  In the present case, it appears 
that although the veteran's claim for increase was filed 
before November 9, 2000, the VCAA is applicable because the 
claim remains in a pending status before the Board.  In any 
event, since the Board has previously undertaken evidentiary 
development under the assumption that the VCAA is applicable, 
the Board will continue to pursue that course.  

Since the issuance of regulations to implement the VCAA 
effective February 22, 2002, the Board has taken direct 
action to cure deficiencies in VCAA compliance without 
remanding the case in question to the RO, either by mailing 
its own notification letters or by conducting its own 
development of the evidentiary record.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii) (2002).  In the present case, 
consistent with the new regulations, the Board determined 
that additional development of the evidentiary record was 
necessary with respect to the issue on appeal.  Pursuant to 
authority granted by newly promulgated VA regulations, 38 
C.F.R. § 19.9(a)(2)), the Board prepared a memorandum 
itemizing the development required, to be followed by 
readjudication of the case after the receipt of additional 
evidence.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) partially 
invalidated the Board's new VCAA regulations as codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2002), including the 
portions of the regulations that had authorized the Board to 
conduct evidentiary development and decide appeals using the 
evidence it had obtained.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003) (DAV case).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
originating agency for initial consideration of new evidence 
or obtaining the claimant's waiver.  Emphasizing that the 
Board's status was that of "primarily an appellate 
tribunal," the Federal Circuit found that the regulation is 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  

Consequently, the case must be remanded to the RO for 
completion of the evidentiary development required in this 
case.  In an effort to assist the RO, the Board will identify 
certain actions deemed necessary under the VCAA.  The list is 
not necessarily all-inclusive, and followup development may 
be required.  It remains the RO's responsibility to ensure 
that all notification and development required by the VCAA is 
undertaken in this case.  

Development of the evidence 

The development undertaken by the Board consisted of a 
request for additional VA and private treatment records, a 
current VA examination to ascertain the extent of disability 
resulting from the service-connected back disorder, and a 
solicitation for submission of any evidence by the veteran to 
substantiate his claim that the back disability interferes 
with his ability to perform his job.  

VA outpatient treatment records dated between August 1999 and 
November 2000 were subsequently obtained.  In view of the 
Federal Circuit's decision in the DAV case, that evidence 
must be initially reviewed by the RO in the absence of a 
waiver of this right by the veteran.  Any additional VA 
treatment records for the period since November 2002 should 
also be obtained, as should additional records from Kaiser 
Permanente, the most recent of which on file date from May 
2001.  

A request for a VA examination of the veteran was prepared 
following the Board's prior review of the claim, but it 
appears that, for reasons that cannot be determined, the 
examination was not conducted.  An examination that conforms 
to the specifications set forth by the Board should therefore 
be scheduled.  Since the veteran's presentation on appeal 
emphasizes the presence of pain as a central element of his 
disability, the findings obtained should include enough 
information to permit an analysis of the claim under the 
standards set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), wherein the United States Court of Appeals for 
Veterans Claims (Court) stated that specificity of findings 
with regard to functional loss due to pain is required.  
Examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flareups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  

The veteran did not respond to a June 2003 letter from the 
Board advising him of his right to submit evidence to support 
his claim that his disability had worsened and interfered 
with his job.  However, given the inevitable delay in 
deciding his appeal due to the need for reexamination, the 
Board believes that the veteran should be given an additional 
opportunity to submit this information.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The veteran should be advised that he 
has the right to submit evidence which 
would substantiate his claim, and that it 
is his responsibility to do so.  He 
should be advised that the type of 
evidence that might support his assertion 
that his back disability has worsened, 
and that it interferes with his job at 
the United States Postal Service, could 
include:  

a.  Official employment 
records showing that his low 
back problems necessitated the 
use of leave, including non-
paid leave, from August 1999 
to the present;

b.  Written statements from 
work colleagues who have 
personal knowledge of the 
effect of the veteran's low 
back symptomatology on his 
employment duties from August 
1999 to the present;

c.  Written statements from 
supervisor(s) who have 
personal knowledge of the 
effect of the veteran's low 
back symptomatology on his 
employment duties from August 
1999 to the present;  

d.  Medical records generated 
by his employer-provided or 
sponsored health care provider 
showing treatment for the back 
disorder from  August 1999 to 
the present.

2.  After securing any necessary 
authorization, all records relating to 
treatment of the veteran's back at the VA 
Medical Center in Baltimore, Maryland, 
since November 2002 and at Kaiser 
Permanente since May 2001 should be 
obtained for the record.  

3.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to undergo a physical examination 
by an appropriately qualified physician 
or physicians to ascertain the severity 
of his service-connected back disorder.  
The examination should conform to the 
following specifications:  

a.  The claims file should be 
sent to the examiner(s) for 
review in conjunction with the 
examinations, and the 
examiners should acknowledge 
review of the claims folder in 
the examination report;

b.  The examiner(s) should 
conduct all appropriate 
clinical testing and list all 
objective findings related to 
the service-connected low back 
disability, including 
arthritis;

c.  The report should indicate 
whether the veteran has 
slight, moderate or severe 
limitation of motion of the 
lumbar spine, muscle spasm on 
extreme forward bending, loss 
of lateral spine motion, 
and/or severe lumbosacral 
strain with listing of the 
whole spine to the opposite 
side, marked limitation of 
forward bending, narrowing or 
irregularity of joint space, 
and abnormal mobility on 
forced motion;  

d.  The examiners should 
determine whether there is any 
neurological involvement 
associated with the service-
connected low back disability, 
and if so, describe the nature 
of that involvement; 

e.  The examiners should 
specify whether the veteran 
has additional functional loss 
or weakness of the low back 
due to objective demonstration 
of pain on movement, weakened 
movement, excess fatigability, 
or incoordination, and whether 
pain significantly limits his 
functional ability during 
flare-ups or with repeated use 
of the low back over a period 
of time.  

f.  A detailed rationale for 
all opinions expressed should 
be provided.  

4.  The issue on appeal should then be 
readjudicated.  The readjudication should 
include consideration of the claim under 
the rules set forth in Deluca.  If the 
decision is adverse to the veteran, a 
supplemental statement of the case should 
be prepared and the veteran and his 
representative should be given a 
reasonable period of time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b). 

In particular, the veteran is advised that under the VCAA, a 
claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C.A. § 5107(a); see Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  The veteran's cooperation in 
the RO's efforts is both critical and appreciated.  However, 
the veteran is further advised that his failure to provide 
the substantiating information requested by this remand or 
otherwise fail to comply with the RO's efforts to develop 
this claim without good cause may result in the claim being 
considered on the evidence now of record or denied. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



